Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1883
                       Lower Tribunal No. 19-11222
                          ________________


                               Silvia Souto,
                                  Appellant,

                                     vs.

                           Claudia P. Meyer,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Lourdes
Simon, Judge.

     Gerson & Schwartz, P.A., and Edward S. Schwartz and Philip M.
Gerson, for appellant.

     Boyd & Jenerette, P.A., and Kansas R. Gooden and Kevin D. Franz
(Boca Raton), for appellee.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.